Case 9:18-cv-80106-DMM Document 291 Entered on FLSD Docket 08/16/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO: 18-80106-CV-MIDDLEBROOKS

   GLOBAL DIGITAL SOLUTIONS, INC.,

          Plaintiff,

   v.

   GRUPO RONTAN ELECTRO METALURGICA, S.A.,
   JOAO ALBERTO BOLZAN, and
   JOSE CARLOS BOLZAN,

         Defendants.
   ____________________________________________/

                          ORDER ON ATTORNEYS’ FEES AND COSTS

          THIS CAUSE comes before the Court upon Plaintiff’s Motion for Award of Attorneys’

   Fees, Nontaxable Expenses Related to Attorneys’ Fees, and Taxable Costs (“Motion” or “Motion

   for Fees and Costs”), filed on February 17, 2021. (DE 277). The Motion is fully briefed. (DE 282;

   DE 287). For the following reasons, the Motion is granted in part and denied in part.

          On February 3, 2021, I entered a Final Judgment in Plaintiff’s favor. (DE 276). This Motion

   for Fees and Costs followed. (DE 277). Pursuant to the Parties’ Share Purchase and Sale

   Agreement (“Agreement”), Plaintiff is “entitled to recover all reasonable expenses relating [to this

   action] (including attorney’s fees and expenses) from [Defendants] . . . .” (See DE 55-1 at 15–16).

          Plaintiff seeks $2,511,797.65 in attorneys’ fees and $341,220.74 in nontaxable costs

   pursuant to the Parties’ Agreement, as well as $34,918.77 in taxable costs under 28 U.S.C. § 1920.

   (DE 277 at 6). Defendants raise only three challenges to the Motion, each of which I address below.
Case 9:18-cv-80106-DMM Document 291 Entered on FLSD Docket 08/16/2021 Page 2 of 5




       1. Pre-Litigation Attorneys’ Fees and Costs

           Defendants first assert that Plaintiff is not entitled to recover pre-litigation attorneys’ fees

   and costs under the Parties’ Agreement. (DE 282 at 2). In relevant part, the Agreement provides:

           If any legal action or other proceeding relating to this Agreement, the agreements
           contemplated hereby, the transactions contemplated hereby or thereby or the
           enforcement of any provision of this Agreement or the agreements contemplated
           hereby is brought against any party, the prevailing party in such action or
           proceeding shall be entitled to recover all reasonable expenses relating thereto
           (including attorney’s fees and expenses) from the party against which such action
           or proceeding is brought in addition to any other relief to which such prevailing
           party may be entitled.

   (DE 55-1 at 15–16). I have already found, and Defendants do not dispute, that Plaintiff is “entitled

   to recover all reasonable expenses relating [to this action] (including attorney’s fees and expenses)

   from [Defendants] . . . .” (See DE 275; DE 276). However, Defendants argue that Plaintiff is not

   entitled to recover pre-litigation fees and costs because the above fees provision “does not provide

   . . . for pre-litigation attorney’s fees or pre-litigation costs” and “is dependent on a legal action or

   other proceeding being filed, but does not mention pre-litigation fees or costs.” (DE 282 at ¶ 7).

           I find untenable Defendants’ assertion that recovery of pre-litigation fees and costs would

   be “contrary to the express terms of the [Agreement]” (id. at ¶ 8). Rather, I agree with Plaintiff

   that the fees provision is broad in permitting recovery of “all reasonable expenses relating [to this

   action] (including attorney’s fees and expenses)” and that pre-litigation fees and costs are clearly

   related to this action. (See DE 55-1 at 16; DE 287 at 2). Thus, I reject Defendants’ first argument.

       2. Hourly Rates

           Defendants also take issue with the hourly rates of Plaintiff’s attorneys and their paralegals,

   primarily arguing that the attorneys’ rates are significantly higher than Florida’s median hourly

   rate and that Plaintiff fails to provide the customary rates for paralegals. (See DE 282 at ¶¶ 9–14).




                                                      2
Case 9:18-cv-80106-DMM Document 291 Entered on FLSD Docket 08/16/2021 Page 3 of 5




          “The starting point for determining the amount of a ‘reasonable fee is the number of hours

   reasonably expended on the litigation multiplied by a reasonable hourly rate.’” Bivins v. Wrap It

   Up, Inc., 548 F.3d 1348, 1350 (11th Cir. 2008) (quoting Hensley v. Eckerhart, 461 U.S. 424, 433

   (1983)). Under this method, the Court must determine whether the fee applicant has established

   that the requested hourly rate is reasonable. “A reasonable hourly rate is the prevailing market rate

   in the relevant legal community for similar services by lawyers of reasonably comparable skills,

   experience, and reputation.” Norman v. Hous. Auth. of City of Montgomery, 836 F.2d 1292, 1299

   (11th Cir. 1988) (citations omitted). “Evidence of rates may be adduced through direct evidence

   of charges by lawyers under similar circumstances or by opinion evidence.” Id. Additionally,

   “[t]he general rule is that the relevant market for purposes of determining the reasonable hourly

   rate for an attorney’s services is the place where the case is filed.” Am. C.L. Union of Georgia v.

   Barnes, 168 F.3d 423, 437 (11th Cir. 1999) (internal quotation marks omitted) (citation omitted).

          With respect to the hourly rates of Plaintiff’s counsel’s four paralegals, which range from

   $260 to $330, I agree with Defendants that Plaintiff failed to meet its burden of establishing that

   the paralegals’ rates are reasonable given that “Plaintiff provided no evidence as to the customary

   rates for paralegals in Florida” (DE 282 at ¶ 12). Further, fees motions must provide “the identity,

   experience, and qualifications for each timekeeper for whom fees are sought[.]” S.D. Fla. L.R.

   7.3(a)(5)(A). Although Plaintiff provides a description of one paralegal’s high level of experience,

   it provides no information regarding the level of experience of the remaining three paralegals. (See

   DE 278-1 at ¶ 6). Based upon the foregoing considerations, I find the rate of $150 per hour to be

   reasonable for the experienced paralegal; however, without any information regarding the

   remaining paralegals’ experience, I will adjust their hourly rates downward to $125.




                                                    3
Case 9:18-cv-80106-DMM Document 291 Entered on FLSD Docket 08/16/2021 Page 4 of 5




          Turning to the attorneys’ rates, Plaintiff’s counsel represents that the hourly rates of the

   attorneys at Boies Schiller Flexner LLP range from $380 to $1,230, and that the hourly rates of

   the twenty attorneys at Mattos Filho, the Brazilian law firm retained to assist on this matter, range

   from $190 to $580. (DE 278-1 at ¶¶ 7, 11). Defendants argue that the hourly rates of $1,230, $990,

   $850, and $630 are excessive for the Boies Schiller Flexner LLP attorneys who worked on this

   matter. The attorneys charging these challenged rates are excellent attorneys. Even so, however, I

   have carefully considered their experience and reputation in light of the prevailing market rates in

   the Southern District of Florida, and I find the reduced hourly rates of $820, $660, $567, and $420,

   respectively, to be reasonable.1 In reducing these particular attorneys’ rates, I am guided by my

   own judicial experience, and I am also persuaded by Plaintiff’s counsel’s Declaration, which notes

   that the 2018 median hourly rate of Florida attorneys is approximately $300 and that “[i]n south

   Florida [in 2018], 23% of lawyers charged an average hourly rate in excess of $400.” (See id. at ¶

   45). For the same reasons, and without sufficient information regarding the experience and

   qualifications of most of the Mattos Filho attorneys, I will reduce the hourly rates of those twenty

   attorneys by the same proportion.

          Applying the updated hourly rates to the hours expended by Plaintiff’s counsel in this

   matter (which Defendants do not oppose in their Response to the Motion), Plaintiff’s counsel’s fee

   award amounts to a total of $1,710,093.97, consisting of $1,658,776.20 to Boies Schiller Flexner

   LLP,2 $50,087.77 to Mattos Filho, and $1,230 to Paul Weiss Rifkind Wharton Garrison LLP.




   1
     I will not reduce the remaining Boies Schiller Flexner LLP attorney’s hourly rate of $380 because
   I find that rate to be reasonable given that attorney’s contributions to this case. (See id. at ¶¶ 6–7).
   2
     Because there is an unexplained discrepancy between the total amount sought by Boies Schiller
   Flexner LLP ($2,434,191, see DE 277 at 6 n.1) and the amount reflected in its summary chart
   ($2,432,140, see DE 278-1 at ¶ 7), I note that I have reached this amount using the summary chart.
                                                      4
Case 9:18-cv-80106-DMM Document 291 Entered on FLSD Docket 08/16/2021 Page 5 of 5




         3. Nontaxable Costs

            Finally, Defendants contend that the “non-taxable costs related to ESI-related discovery”

   sought by Plaintiff should not be recoverable under 28 U.S.C. § 1920. (See DE 282 at ¶¶ 15–17).

   In its Reply, however, Plaintiff clarifies that it “seeks reimbursement of ESI-related discovery

   costs under [the Parties’] contract, not under statute.” (DE 287 at 4). As Plaintiff correctly points

   out, “[i]n today’s world, . . . there is no debate as to whether ESI-related discovery costs constitute

   a reasonable expense ‘relating to’ litigation.” (Id.). As such, Defendants’ third argument also fails.

                                             CONCLUSION

            Based upon the foregoing, and because Defendants do not oppose the remainder of

   Plaintiff’s Motion for Fees and Costs, it is hereby ORDERED AND ADJUDGED that:

            (1) Plaintiff’s Motion (DE 277) is GRANTED IN PART AND DENIED IN PART.

            (2) Plaintiff is AWARDED a total of $2,086,233.48 in attorneys’ fees and costs, consisting

               of $1,710,093.97 in attorneys’ fees and $376,139.51 in taxable and nontaxable costs.

            (3) This award is entered in favor of Plaintiff and against Defendants.

            SIGNED in Chambers at West Palm Beach, Florida, this 13th day of August, 2021.




                                                                  Donald M. Middlebrooks
                                                                  United States District Judge

   cc:      Counsel of Record




                                                     5
